Title: From George Washington to Anne-César, chevalier de La Luzerne, 26 April 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir,
                            Head Quarters 26th April 1782—
                        
                        I have had the Honor to receive your Excellencys Favor of the 18th inst. by Count Beniowsky—and by the same
                            gentleman I do myself the pleasure to congratulate your Excellency on your safe Return to Philadelphia in good Health.
                        The Plan which the Count means to offer for the Consideration of Congress, appears to be projected upon a
                            liberal Scale, and with some Explanation, & perhaps a few Alterations, may be well worthy their Attention.
                        This Gentleman is fully possessed of my Sentiments on the Subject of his Proposals; and is at Liberty to make such use of them, as he may think proper—He
                            will have the Honor of communicating them to your Excellency, and of informg you, that they will involve political as well
                            as military considerations, I have confined myself to the latter parts only of the plan.
                        I shall take an early Occasion to address your Excellency on the Subject of your other Letter of the 18th—In
                            the mean Time I pray you to be assured that—with every Sentiment of the most perfect Esteem, Regard & Respect—and
                            with much personal Attachment I have the Honor to be your Excellencys Most Obedient and Most humle Servt
                        
                            Go: Washington
                        
                    